 


 HR 6192 ENR: 1921 Silver Dollar Coin Anniversary Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 6192 
 
AN ACT 
To require the Secretary of the Treasury to honor the 100th anniversary of completion of coinage of the Morgan Dollar and the 100th anniversary of commencement of coinage of the Peace Dollar, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the 1921 Silver Dollar Coin Anniversary Act. 2.FindingsThe Congress finds that following: 
(1)In December 1921, the Peace silver dollar was approved by Treasury Secretary Andrew Mellon, replacing the Morgan silver dollar and commemorating the declaration of peace between the United States and the Imperial German government. (2)The Peace silver dollar was minted in Philadelphia, Denver and San Francisco. The Morgan silver dollar was minted at Philadelphia, Denver, San Francisco, Carson City, and New Orleans. 
(3)The Peace silver dollar was designed by Anthony de Francisci with the Goddess of Liberty on the obverse and a bald eagle clutching the olive branch (a symbol of peace) on the reverse. The Peace silver dollars were minted between 1921 to 1935. (4)The Morgan silver dollar was designed by George T. Morgan and was minted from 1878 to 1904, and again in 1921. The obverse depicts a profile portrait of Lady Liberty and on the reverse, a heraldic eagle. 
(5)The conversion from the Morgan silver dollar to the Peace silver dollar design in 1921 reflected a pivotal moment in American history. The Morgan silver dollar represents the country’s westward expansion and industrial development in the late 19th century. The Peace silver dollar symbolizes the country’s coming of age as an international power while recognizing the sacrifices made by her citizens in World War I and celebrating the victory and peace that ensued. (6)These iconic silver dollars with vastly different representations of Lady Liberty and the American Eagle, reflect a changing of the guard in 1921 in the United States and therefore on the 100th anniversary must begin to be minted again to commemorate this significant evolution of American freedom. 
3.Coin specifications 
(a)$1 silver coinsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue $1 coins in recognition of the 100th anniversary of completion of coinage of the Morgan dollar and the 100th anniversary of commencement of coinage of the Peace dollar, each of which shall— (1)weigh 26.73 grams; 
(2)have a diameter of 1.500 inches; (3)contain not less than 90 percent silver; and 
(4)have a reeded edge. (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 4.Design of coins (a)Design requirements (1)In generalThe designs of the coins minted under this Act shall honor either the Morgan dollar or the Peace dollar, as follows— 
(A)Morgan dollarThe coins honoring the 100th anniversary of completion of coinage of the Morgan dollar shall have an obverse design and a reverse design that are renditions of the designs historically used on the obverse and reverse of the Morgan dollar. (B)Peace dollarThe coins honoring the 100th anniversary of commencement of coinage of the Peace dollar shall have an obverse design and a reverse design that are renditions of the designs historically used on the obverse and reverse of the Peace dollar. 
(2)Designation and inscriptionsOn each coin minted under this Act, there shall be— (A)a designation of the value of the coin; 
(B)an inscription of the year of minting or issuance; and (C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be— (1)selected by the Secretary after consultation with the Commission of Fine Arts; and 
(2)reviewed by the Citizens Coinage Advisory Committee. 5.Issuance of coinsThe Secretary may issue coins minted under this Act beginning on January 1, 2021. 
6.Sale of coins 
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins; and 
(2)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). (b)Bulk salesThe Secretary may make bulk sales of the coins issued under this Act at a reasonable discount. 
7.Financial assurancesThe Secretary of the Treasury shall take such actions as may be necessary to ensure that the minting and issuing of coins under the Act will not result in any net cost to the United States Government. 8.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
